DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as obvious over Ertinger (US 4437322 A) in view of Berchowitz (US 7073567 B2).

Regarding claim 21:
Ertinger discloses a vapor compression system (Fig. 1), comprising: 
a refrigerant loop (see Fig. 1); 
a condenser #19 disposed along the refrigerant loop and configured to condense vapor refrigerant to generate liquid refrigerant, wherein the condenser comprises a first plurality of tubes #11 and a first shell (defined at least by #14 & #15) in which the first plurality of tubes is disposed (see Fig. 2); 
a subcooler #20 disposed along the refrigerant loop downstream from the condenser and configured to receive the liquid refrigerant from the condenser (Fig. 1, col. 4, L 7-14), wherein the subcooler comprises a second plurality of tubes (see Fig. 1-2) and a second shell (defined at least by #8) in which the second plurality of tubes is disposed (see Fig. 2); and 
an intermediate conduit #21 extending from the first shell to the second shell, wherein the intermediate conduit is configured to pass the liquid refrigerant from the condenser to the subcooler (Fig. 1, col. 4, L 7-14). 

Ertinger does not specifically disclose wherein the first shell has a cylindrical shape.

However, it has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, In the same field of endeavor, Berchowitz clearly teaches that it is known to design condensers with cylindrical shape. See condenser #10, Fig. 1-2, abstract.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Ertinger with the condenser having a cylindrical shape as taught by Berchowitz.

One of ordinary skills would have recognized that doing so would have provided a compact and inexpensive system with high heat transfer efficiency and with easy maintenance as suggested by Berchowitz (see abstract).

As modified with the condenser having its own cylindrical shell, Ertinger would disclose wherein the intermediate conduit extends from the cylindrical shape of the first shell to the second shell.




Regarding claim 22:
Ertinger as modified discloses all the limitations.
Ertinger as modified further discloses wherein an additional intermediate conduit #21 extending from the cylindrical shape of the first shell to the second shell, wherein the additional intermediate conduit is configured to pass the liquid refrigerant from the condenser to the subcooler (Fig. 1; col. 4, L 7-14). 

Regarding claim 23:
Ertinger as modified discloses all the limitations.
Ertinger further discloses wherein the intermediate conduit comprises a second cylindrical shape defining a gap between the first shell and the second shell (see Fig. 1 & 4), and the gap does not include a heat exchange tube disposed therein (see Fig. 4).

Regarding claim 24:
Ertinger as modified discloses all the limitations.
Ertinger as modified discloses wherein the condenser comprises a refrigerant inlet #22 coupled to the cylindrical shape of the first shell (see Fig. 1). 

Claim(s) 32-39 is/are rejected under 35 U.S.C. 103 as obvious over Welch (US 20100275643 A1) in view of Beatenbough (US 4972683 A) and Berchowitz (US 7073567 B2).

Regarding claim 32:
Welch discloses a vapor compression system (vapor compression system 14, Fig. 1-3, para [0019]) comprising:
a refrigerant loop (see Fig. 1-2);
a compressor (compressor 32, Fig. 4) disposed along the refrigerant loop and configured to circulate refrigerant through the refrigerant loop (see at least Fig. 2: a compressor operates to circulate refrigerant. Also see para [0022]);

a subcooler having a second shell (the second shell is defined at least by tubes 130. See para [0028]. Also see Fig. 3 of Welch Reproduced and Annotated below) directly coupled to the external surface of the first shell of the condenser (see Fig. 3 below: para [0028] the subcooler is shown to be an additional structure directly coupled to the shell of the condenser), such that the subcooler is external to the first shell of the condenser (see Fig. 3 below: the tube bundle 120 defines the condenser, while the tube bundle 130 defines the subcooler. The two structures are separated by #138, and the subcooler is external the shell of the condenser), and wherein the second shell comprises a cavity that is configured to receive the liquid refrigerant from the condenser and to cool the liquid refrigerant to subcooled refrigerant (see para [0028]); and
an evaporator comprising a third shell (evaporator 38, Fig. 2, [0020], having its shell) disposed downstream of the subcooler along the refrigerant loop (Fig. 2, [0020-0025]) and configured to evaporate the subcooled refrigerant into the vapor refrigerant (para [0020-0025]), wherein the first shell, the second shell, and the third shell are independent of one another (see Fig. 2-3: the shell of the evaporator is independent from the shell of the condenser. As illustrated above with respect to the shell of the condenser and the shell of the subcooler, they are independent from each other. Also see alternate rejection below), such that the third shell #38 does not enclose the first shell and the second shell (see 

    PNG
    media_image1.png
    676
    886
    media_image1.png
    Greyscale

Fig. 5 of Welch Reproduced and Annotated

To the extent that the applicant submits that the subcooler does not comprise a separate shell directly coupled to an external surface of the shell of the condenser such that the shell of the condenser is independent from the shell of subcooler; Beatenbough, in the same field of endeavor, clearly teaches a vapor compression system (Fig. 3) comprising a condenser 12’ having a subcooler 46 directly coupled to its outer surface (see Fig. 3, col. 4, L 20-28).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Welch with the subcooler comprising a separate shell directly coupled to an external surface of the shell of the condenser in a similar manner as taught by Beatenbough.

One of ordinary skills would have recognized that doing so would have facilitated repairs and servicing (cleaning of tubes for example) of the subcooler, at least by virtue of having direct access to the tube of the subcooler, rather than having to disassemble the condenser prior to reaching the subcooler.

Welch either alone or as modified does not specifically disclose wherein the first shell of the condenser has a cylindrical shape.

However, it has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, in the same field of endeavor, Berchowitz clearly teaches that it is known to design condensers with cylindrical shape. See condenser #10, Fig. 1-2, abstract.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Welch either alone or as modified with the condenser having a cylindrical shape as taught by Berchowitz.

One of ordinary skills would have recognized that doing so would have provided a compact and inexpensive system with high heat transfer efficiency and with easy maintenance as suggested by Berchowitz (see abstract).

As modified with the subcooler having a separate shell coupled to the shell of the condenser and the condenser having a cylindrical shape, Welch would disclose wherein the shell of the subcooler is coupled to the cylindrical shape of the condenser.

Regarding claim 33:
Welch as modified discloses all the limitations.
Welch further discloses wherein a plurality of tubes #130a, Fig. 3 configured to flow a cooling fluid are disposed within the second shell ([0026]-[0031]).  

Regarding claim 34:
Welch as modified discloses all the limitations.
Welch further discloses wherein a plurality of tubes #130a, Fig. 3 configured to flow a cooling fluid are disposed within the second shell ([0026]-[0031]).  

Regarding claim 35:
Welch as modified discloses all the limitations.
Welch as modified discloses wherein the second shell includes a curved cross section conforming to the first shell of the condenser (see rejection of claim 32: by virtue of the condenser having a cylindrical profile, the subcooler coupled thereon has a curved cross section conforming to said cylindrical profile). 

Regarding claim 36:
Welch as modified discloses all the limitations.
Welch further discloses wherein the subcooler comprises a partition plate (see #162, Fig. 6, or #136, Fig. 5) configured to direct the refrigerant entering the subcooler along a first flow path and a second flow path (see flow of refrigerant in Fig. 4-6, [0030-0034]).

Regarding claim 37:
Welch as modified discloses all the limitations.
Welch further discloses wherein the condenser is a dual pass heat exchanger comprising a partition plate (see Fig. 3 of Welch above. The condenser has two passes), wherein the condenser comprises a first water tank (see first header 115 having inlet and outlet flow A. fluid A is water as disclosed in para [0025], making the first header 115 a water tank) configured to direct cooling fluid into first pass tubes of the condenser and subcooler tubes of the subcooler (see arrows A, Fig. 3) and a second water tank  (see return header 115, Fig. 3, opposite the first header) configured to direct cooling fluid exiting the first pass tubes and the subcooler tubes of the subcooler into second pass tubes of the condenser (see arrows A, Fig. 3).

Regarding claim 38:
Welch as modified discloses all the limitations.
Welch further discloses wherein the first water tank is configured to direct the cooling fluid from the second pass tubes out of the condenser (see arrows A, Fig. 3).

Regarding claim 39:
Welch as modified discloses all the limitations.
Welch further discloses wherein the subcooler comprises a partition plate (Fig. 5: #136 points to the partition. Fig. 6: #162 points to the partition) configured to separate the liquid refrigerant entering the cavity from the first shell into a first flow of refrigerant and a second flow of refrigerant (see arrow “L” of flow of refrigerant shown in Fig. 4-6), wherein a first side of the partition plate is configured to direct the first flow of refrigerant and the second flow of refrigerant radially outward from a central portion of the first shell toward gaps formed between the partition plate and the first shell (see arrow “L” of flow of refrigerant shown in Fig. 4-6), wherein a second side of the partition plate is configured to direct the first flow of refrigerant and the second flow of refrigerant radially inward from the gaps toward the central portion of the first shell (see arrow “L” of flow of refrigerant shown in Fig. 4-6), and wherein the first side of the partition plate is opposite the second side of the partition plate (see Fig. 4-6).

Allowable Subject Matter
Claims 25-26 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in claim 24, and specifically does not disclose wherein the refrigerant inlet, the first shell, and the intermediate conduit are arranged such that a central axis extends through the refrigerant inlet, through a center point of the cylindrical shape of the first shell, and through the intermediate conduit; and the intermediate conduit comprises a first width extending perpendicular to the central axis, the second shell comprises a second width extending perpendicular to the central axis, and the second width is greater than the first width. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned features; especially since it would require a substantial reconstruction and redesign of the elements shown in Ertinger.

The prior art does not anticipate nor render obvious the combination set forth in claim 40, and specifically does not disclose a partition plate provided in a subcooler, wherein the partition plate is configured to direct the refrigerant entering the subcooler along a first flow path and a second flow path, wherein the partition plate comprises a curvature, and wherein the radius of curvature of the partition plate is same as the radius of curvature as the shell of the condenser. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned feature.

Claims 27-31 allowed.

The reasons for allowance of claims 27-31 is same as that of claim 24 presented above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/
Examiner, Art Unit 3763